560 P.2d 510 (1977)
98 Idaho 188
David E. McILWAIN, Claimant-Appellant,
v.
DEPARTMENT OF EMPLOYMENT, Defendant-Respondent.
No. 12256.
Supreme Court of Idaho.
February 25, 1977.
David E. McIlwain, pro se.
Wayne L. Kidwell, Atty. Gen., R. LaVar Marsh, Deputy Atty. Gen., Roger B. Madsen, *511 Donald L. Harris, Asst. Attys. Gen., Boise, for defendant-respondent.
PER CURIAM.
Claimant appellant McIlwain appeals from a decision of the Industrial Commission which affirmed three rulings of the Department of Employment which held that the claimant (1) had failed to file a timely appeal from a determination that he had illegally collected double payments of benefits, and therefore that determination had become final; (2) was ineligible for unemployment benefits for the week ending November 9, 1975, because he was not available for and seeking work; and (3) was ineligible for unemployment benefits for the week ending November 15, 1975, because he had become employed full time.
We have reviewed the record of the proceedings before the Industrial Commission and find no error therein. The order of the Industrial Commission is affirmed.